Citation Nr: 0602137	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a perforated ear 
drum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a May 2003 statement the veteran reported having an 
appointment at the VA Medical Center (MC) in July 2003 to 
have his hearing evaluated.  He asked that the results of 
that evaluation be considered in conjunction with his appeal.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of his appeal should not be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  For that reason remand of 
the case is required.

The service medical records show that in conjunction with his 
September 1963 entrance examination the veteran reported a 
medical history of ear, nose, or throat trouble and running 
ears.  He also reported having received treatment for ear 
problems from Drs. Tennant and Schaen prior to entering 
service.  Although he stated that Dr. Schaen was deceased, an 
attempt should be made to locate the medical records 
pertaining to the treatment he received for ear problems 
prior to entering service in order to determine whether any 
ear problems pre-existed service.

The service medical records indicate that when examined for 
entering service in September 1963 the veteran's hearing was 
normal, based on the whispered and spoken voice test, and 
examination of the ears was normal.  When examined for 
entering recruit training in October 1963, less than two 
weeks after the entrance examination was conducted, the 
examiner noted a defect of running ears at age 15 and a 
punctured ear drum.  The veteran complained of pain in both 
ears in July 1965, and ringing in the ears in September 1966.  
His hearing acuity was not evaluated when he was examined on 
separation from service in September 1966, but examination of 
the ears was again normal.

The veteran claims to have hearing loss and tinnitus as a 
result of noise exposure during service.  As a lay person he 
is competent to provide evidence of having been exposed to 
loud noise while in service.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  He has also presented the 
report of a November 2001 private audiometric examination 
showing a hearing loss in the left ear.  Because he has 
presented evidence of an in-service injury and evidence of a 
current disability, the Board finds that he is entitled to a 
VA examination in order to obtain an opinion on whether he 
now has a hearing loss disability that is related to noise 
exposure in service, rather than any ear disease that pre-
existed service.

The veteran also contends that a perforated ear drum was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation will be found only if the evidence shows 
that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).  

The veteran has not reported having received any treatment 
for ear problems following his separation from service, which 
is indicative of any ear disorder not having been aggravated 
during service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000).  Because the veteran 
was treated for ear pain while in service, however, a medical 
opinion is needed in order to determine whether he now has a 
perforated ear drum that was aggravated during service.

Accordingly, the appeal is remanded for the following:

1.  The RO should attempt to obtain the 
veteran's pre-service treatment records 
from Drs. Tennant and Schaen.  If those 
records are no longer available, the 
claims file should be documented to that 
effect.  In addition, the RO should 
obtain the report of the July 2003 VA 
audiology evaluation.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA audiometric examination.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  

If the examiner finds that the veteran 
has a hearing loss disability as defined 
in 38 C.F.R. § 3.385 in either ear, the 
examiner should provide an opinion on 
whether the hearing loss is at least as 
likely as not (a probability of 
50 percent or greater) related to noise 
exposure in service.  That opinion should 
be based on review of the evidence of 
record and sound medical principles.  In 
addition, the examiner should determine 
whether the veteran now suffers from 
tinnitus and, if so, provide an opinion 
on whether the tinnitus is related to 
noise exposure in service, or the ringing 
in the ears documented in September 1966.

3.  The RO should also provide the 
veteran a VA ear, nose, and throat 
examination in order to determine whether 
he currently has a perforated ear drum.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  If the 
examiner finds that the veteran currently 
has a perforated ear drum, the examiner 
should determine whether any disability 
caused by the perforation was aggravated 
by the veteran's military service.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


